t c memo united_states tax_court julius and hanan dibsy petitioners v commissioner of internal revenue respondent docket no filed date julius dibsy pro_se roy wulf for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure and additions to tax under sections and a in the amounts of dollar_figure and dollar_figure respectively the issues for our consideration are all section references are to the internal_revenue_code in effect for the taxable_year under consideration and all rule references are to this court's rules_of_practice and procedure unless otherwise indicated whether petitioners are entitled to defer as a like-kind_exchange the income realized on the sale of their liquor store whether petitioners are liable for the addition_to_tax for failure to make estimated income_tax payments and whether petitioners are liable for the addition_to_tax for substantial_understatement_of_income_tax findings_of_fact petitioners at all pertinent times were married and they resided in westminster california at the time their petition in this case was filed julius and hanan dibsy petitioners have been in the business of owning and operating liquor stores on date petitioners purchased a liquor store in huntington beach california from william d hanshaw hanshaw petitioners changed the name of the store from hoovs hut liquor to sunshine liquor petitioners paid dollar_figure for the noninventory assets of sunshine liquor during petitioners entered into discussions with hanshaw about obtaining a store with a larger volume of sales petitioners learned that hanshaw might sell bayshore liquor a liquor store located in seal beach california consequently petitioners immediately listed sunshine liquor for sale on or about date they entered into an agreement to sell the noninventory assets of sunshine liquor to sathit and supin sathavoran on date petitioners agreed to purchase bayshore liquor from hanshaw and they gave him dollar_figure in earnest money on or about date the sathavorans notified petitioners that they would not purchase sunshine liquor petitioners requested that hanshaw release them from the purchase of bayshore liquor hanshaw refused to return the dollar_figure earnest money and also refused to purchase sunshine liquor from petitioners however hanshaw allowed petitioners to defer payment of a portion of the purchase_price for bayshore liquor by petitioners' issuing a note to hanshaw in the amount of dollar_figure plus interest which was secured_by the assets of sunshine liquor on date petitioners purchased bayshore liquor from hanshaw for dollar_figure petitioners financed the purchase as follows seller demand note note to hanshaw1 credits through escrow check dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total the note was due in year or upon the earlier sale of sunshine liquor on date petitioners sold sunshine liquor to mr and mrs nam kyun and sun cha shin for dollar_figure this price was allocated as follows dollar_figure inventory dollar_figure other store assets lease deposit adjustment dollar_figure dollar_figure other dollar_figure total petitioners then disbursed the funds from the sale as follows payment of note to w hanshaw dollar_figure interest on above note to hanshaw1 dollar_figure payment of note to w hanshaw dollar_figure interest on above note to hanshaw dollar_figure note to petitioners from purchasers dollar_figure inventory service dollar_figure escrow and closing costs dollar_figure dollar_figure creditors' claims paid dollar_figure state board_of equalization payoffs of preexisting loans dollar_figure dollar_figure total we assume that w hanshaw and hanshaw are both one and the same person discussed elsewhere in connection with sunshine liquor petitioners claimed a total of dollar_figure as depreciation and amortization expenses during and their basis in the noninventory of sunshine liquor was dollar_figure on date the selling_price of these assets was dollar_figure from date until date petitioners operated both sunshine liquor and bayshore liquor and they were entitled to any profits earned by either store the parties agree that if sec_1031 does not apply to the disposition of sunshine liquor then petitioners must recognize a long-term_capital_gain of dollar_figure on the transaction opinion respondent concluded that the purchase of one liquor store and subsequent sale of another by petitioners were two separate taxable events accordingly respondent determined that petitioners should have reported a long-term_capital_gain from the sale of sunshine liquor petitioners agree that in form a separate sale and purchase occurred they contend however that in substance and when considered together the transactions resulted in a sec_1031 like-kind_exchange petitioners' failure to include the capital_gain as income is justified if sec_1031 is applicable sec_1001 generally requires that the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized sec_1031 however provides for the nonrecognition of such gain_or_loss when property held for productive use in a trade_or_business or for investment is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment the parties disagree on whether petitioner exchanged sunshine liquor for bayshore liquor petitioners bear the burden of establishing that respondent's determination is erroneous rule a 290_us_111 essentially sec_1031 assumes that new property received in an exchange is 'substantially a continuation of the old for reasons that will become clear we find it unnecessary to address whether bayshore liquor and sunshine liquor were property of like_kind within the meaning of sec_1031 investment' 356_us_260 quoting sec_39 a -1 income_tax regs promulgated under the internal_revenue_code_of_1939 and analyzing a tax-free_exchange under sec_112 of the code a predecessor of sec_1031 in an exchange of like- kind property the taxpayer's economic situation after the exchange is fundamentally the same as it was before the transaction occurred 71_tc_54 the u s court_of_appeals for the fourth circuit in 320_f2d_333 4th cir stated the purpose of sec_1031 as shown by its legislative_history is to defer recognition of gain_or_loss when a direct exchange of property between the taxpayer and another party takes place a sale for cash does not qualify as a nontaxable_exchange even though the cash is immediately reinvested in like property see also 753_f2d_1490 9th cir affg 81_tc_767 602_f2d_1341 9th cir in 74_tc_555 this court noted the exchange requirement poses an analytical problem because it runs headlong into the familiar tax the case law the regulations and the legislative_history are thus all in agreement that the basic reason for nonrecognition_of_gain_or_loss on transfers of property under sec_1031 is that the taxpayer's economic situation after the transfer is fundamentally the same as it was before the transfer his money is still tied up in investment in the same kind of property 753_f2d_1490 9th cir affg 81_tc_767 law maxim that the substance of a transaction controls over form in a sense the substance of a transaction in which the taxpayer sells property and immediately reinvests the proceeds in like-kind_property is not much different from the substance of a transaction in which two parcels are exchanged without cash 480_f2d_710 4th cir yet if the exchange requirement is to have any significance at all the perhaps formalistic difference between the two types of transactions must at least on occasion engender different results accord starker v united_states f 2d 9th cir courts have afforded some latitude in structuring exchange transactions see eg magneson v commissioner supra change in mechanism of ownership which does not significantly affect amount of control or nature of underlying investment does not preclude a tax-free_exchange starker v united_states supra pincite5 the transfers need not occur simultaneously 317_f2d_790 9th cir revg 38_tc_215 parties can amend previously executed sales agreement to provide for an exchange barker v commissioner supra pincite a party can hold transitory ownership solely for the purpose of effectuating an exchange 69_tc_905 affd 632_f2d_1171 5th cir multiple parties can be involved in an exchange with parties not owning any property at the time of entering into in sec_1031 was amended by the enactment of sec_1031 to permit nonsimultaneous exchanges under certain limited circumstances this provision is more restrictive in that regard than the decision in 602_f2d_1341 9th cir an agreement to exchange 65_tc_6 taxpayer can advance money toward purchase_price of property to be exchanged 52_tc_394 the taxpayer can locate and negotiate for the property to be acquired 39_tc_608 the taxpayer can oversee improvements on the land to be acquired 32_bta_82 alternative sales possibilities are ignored where conditions for an exchange are manifest and an exchange actually occurs provided the final result is an exchange of property for other_property of a like_kind the transaction may qualify under sec_1031 however courts have discerned boundaries in the interpretation and application of sec_1031 in barker v commissioner t c pincite we recognized that at some point the confluence of some sufficient number of deviations will bring about a taxable result whether the cause be economic and business reality or poor tax planning prior cases make clear that taxpayers who stray too far run the risk of having their transactions characterized as a sale and reinvestment other courts have acknowledged that transactions that take the form of a cash sale and reinvestment cannot in substance constitute an exchange for purposes of sec_1031 even though 69_tc_905 affd 632_f2d_1171 5th cir the end result is the same as a reciprocal exchange of properties 480_f2d_710 4th cir 385_f2d_238 5th cir thus our inquiry here focuses on whether petitioner's disposition of sunshine liquor was a sale as argued by respondent or an exchange as argued by petitioner in 845_f2d_217 9th cir affg t c memo the taxpayers received an oil company's offer to sell a gas station that the taxpayers operated under a lease the oil company refused to accept a rental property owned by the taxpayers in exchange and instead insisted on a cash transaction the taxpayers consented and bought the gas station with the proceeds of a loan that was secured_by a deed_of_trust on their residence and the rental property about weeks after the gas station was conveyed to the taxpayers they sold the rental property to a third party who assumed a mortgage and paid the remainder of the price in cash the taxpayers treated these transactions as a like-kind_exchange governed by sec_1031 on their tax_return the u s court_of_appeals for the ninth circuit explained that there was no exchange under the meaning of sec_1031 the court found that the taxpayers failed to understand that the parties involved must make an exchange of property or an interest in property for other_property of a like_kind in order for the transaction to qualify for nonrecognition the court also found no proof that either party evidenced an intention to make an exchange the fact that the taxpayers intended the new parcel to replace the old property in their holdings does not render their transactions an exchange id pincite petitioners' factual circumstances are indistinguishable from bezdjian v commissioner supra in both cases there was a desire to purchase property and a need to dispose_of like-kind_property to finance the acquisition in both cases there was an inability to find a buyer for the original property and a purchase of the new property before the original property could be sold in both instances there was a borrowing against the original property to finance the purchase of the new property and neither set of taxpayers received cash in hand from the sale of the original property the facts here support respondent's position that petitioners possessed indicia of ownership of both bayshore liquor and sunshine liquor if petitioners had been unable to sell sunshine liquor they would still have been liable to hanshaw on the note they gave him to finance their purchase of bayshore likewise petitioners were legally entitled to keep sunshine liquor in any event petitioners were liable to hanshaw for the outstanding debt but they were not otherwise bound to sell sunshine liquor furthermore petitioners simultaneously operated sunshine liquor and bayshore liquor from date until date when they finally sold sunshine liquor they kept the profits and losses from both businesses these circumstances do not reflect or otherwise show the existence of a tax-free_exchange under sec_1031 the purchase of bayshore liquor and the subsequent sale of sunshine liquor were not structured as a sec_1031 exchange the escrow documents do not refer to a sec_1031 exchange there is no indication that this transaction was intended to be a sec_1031 exchange additionally it does not appear that the ultimate purchasers of sunshine liquor were aware that a sec_1031 exchange was intended there is no evidence that petitioners relied on sec_1031 until they filed their federal_income_tax return petitioners apparently argue that hanshaw was the de_facto owner of sunshine liquor at the time of the sale because part of the proceeds from petitioners' sale of sunshine liquor were utilized to pay off the debt incurred and owed to hanshaw in other words petitioners appear to contend that they had previously accomplished a sec_1031 exchange with hanshaw and were merely his agents in the sale of sunshine liquor this gloss on hanshaw's role is not confirmed by the record hanshaw refused to purchase sunshine liquor from petitioners when the sathavorans reneged on the agreement to purchase the store hanshaw did not have any rights other than those granted to him by petitioners' note hanshaw was only a creditor of petitioners petitioners retained title and equity in sunshine liquor until they sold it petitioners' argument implies that an intent on their part to undertake an exchange should be sufficient to bring the transactions within the ambit of sec_1031 we cannot agree although intent can be relevant in determining what events transpired it is not sufficient to cause these transactions to fall within sec_1031 80_tc_491 69_tc_905 rather these transactions constitute a purchase and subsequent sale we hold that the transactions here are properly characterized as a purchase followed by a sale accordingly there was no exchange within the meaning of sec_1031 sec_6654 provides an addition_to_tax for the failure to pay estimated income_tax this addition_to_tax is mandatory unless petitioners demonstrate that they come within one of the computational exceptions of sec_6654 the addition_to_tax is imposed regardless of reasonable_cause or extenuating circumstances 96_tc_172 affd in part and revd in part 981_f2d_350 8th cir 75_tc_1 furthermore they have not demonstrated that they come within any exception or that they had reasonable_cause or extenuating circumstances petitioners failed to make any estimated_tax payments in therefore respondent's determination is sustained we next consider whether petitioners are liable for the addition_to_tax for substantially understating their income_tax sec_6662 a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 any understatement is reduced by an item that is adequately disclosed or for which there was substantial_authority for its tax treatment petitioners' failure to report the gain from the sale of sunshine liquor resulted in a dollar_figure understatement of income_tax this amount is in excess of dollar_figure and exceeds percent of the amount of tax required to be shown on the return next we must decide if petitioners adequately disclosed their position or had substantal authority sec_6662 defines a disclosed item as one regarding which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return the statute does not set forth what constitutes adequate_disclosure of relevant facts schirmer v commissioner 89_tc_277 under generally applicable regulatory authority however respondent may prescribe the form of such disclosure h conf rept 1982_2_cb_600 schirmer v commissioner supra pincite even where a taxpayer fails to comply with the methods set forth by the regulations this court has indicated that a taxpayer may also satisfy the requirements of adequate_disclosure for purposes of sec_6662 if he provides sufficient facts on the face of his return that enable respondent to identify the potential controversy involved schirmer v commissioner supra pincite we hold that petitioners have satisfied the adequate_disclosure requirement petitioners properly completed their federal_income_tax return identifying the property in question the amount of gain involved and the facts affecting the tax treatment furthermore on the face of petitioners' return there are only two items reported business income generated by a liquor store as reported on schedule c and a transaction involving the same liquor store which produced zero capital_gain as reported on schedule d it appears likely that the items reported generated respondent's audit the information reported was sufficient to apprise respondent of and enable respondent to identify the potential controversy involved here that is whether petitioners actually engaged in a tax-free_exchange we hold that petitioners have adequately disclosed the relevant facts relating to the questioned transaction we hold that petitioners are not liable for the addition_to_tax under sec_6662 to reflect the foregoing decision will be entered for respondent as to the deficiency and addition_to_tax under sec_6654 and for petitioners as to the addition_to_tax under sec_6662
